Exhibit 10

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of July 19, 2004 (“Effective Date”), by and between Poore Brothers, Inc., a
Delaware corporation, (the “Company”), and David Greenberg, (the “Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is not currently employed with the Company and the Company
desires to attract and retain the services of Executive, and Executive desires
to become employed by the Company, on the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Company and Executive, intending to be legally
bound, hereby agree as follows:

 

1.                                       Employment.  The Company agrees to
employ Executive as Senior Vice President - Marketing of the Company, and
Executive accepts such employment and agrees to perform full-time employment
services for the Company, subject always to resolutions of the Board of
Directors of the Company (the “Board”), for the period and upon the other terms
and conditions set forth in this Agreement.

 

2.                                       Term.  The term of Executive’s
employment hereunder (the “Term”) shall commence on the Effective Date, and
shall continue until this Agreement is terminated upon written notice by either
party as set forth in Section 6 below, for any reason whatsoever, this being an
“at will” employment agreement.  Sections 6 and 7 of this Agreement shall govern
the amount of any compensation to be paid to Executive upon termination of this
Agreement and his employment.

 

3.                                       Position and Duties.

 

3.1.                              Service with the Company.  During the Term of
this Agreement, Executive agrees to perform such executive employment duties as
the Board or the President shall reasonably assign to him from time to time.

 

3.2.                              No Conflicting Duties.  Executive hereby
confirms that he is under no contractual commitments inconsistent with his
obligations set forth in this Agreement, and that during the Term of this
Agreement, he will not render or perform services, or enter into any contract to
do so, for any other corporation, firm, entity or person that are inconsistent
with the provisions of this Agreement or Executive’s fiduciary obligations to
the Company.

 

4.                                       Compensation and Benefits.

 

4.1.                              Base Salary.  As compensation for all services
to be rendered by Executive under this Agreement, the Company shall pay to
Executive an annual salary of $200,000.00 (the “Base Salary”).  The Base Salary
shall be subject to review and change at the discretion of the

 

--------------------------------------------------------------------------------


 

Board (or its Compensation Committee), however, the Base Salary may not be
decreased without the written consent of the Executive.  The Company shall pay
the Base Salary to Executive on the Company’s regularly scheduled paydays in
accordance with the Company’s normal payroll procedures and policies.

 

4.2.                              Bonuses.

 

4.2.1                        Executive may be eligible for annual bonuses as
determined by the Board (or its Compensation Committee) in its discretion.

 

4.2.2                        Executive is eligible for a hiring bonus of
$20,000.00, subject to appropriate withholding taxes, payable on the Effective
Date if the Executive (i) submits his resignation in writing to his current
employer not later than June 24, 2004, and (ii) commences his employment with
the Company not later than July 19, 2004.

 

4.3.                              Stock Options.  Within thirty (30) days after
the Effective Date, the Company and Executive will enter into a Stock Option
Award Agreement (the “Award Agreement”), in the form attached hereto as Exhibit
A, pursuant to which the Company shall grant to Executive, under the Company’s
current Option Plan, options to purchase 150,000 shares of the Company’s Common
Stock, on the terms and conditions set forth in the Award Agreement and the
Option Plan.

 

4.4.                              Participation in Benefit Plans.  Executive
shall be included to the extent eligible thereunder in any and all plans of the
Company providing general benefits for the Company’s executive employees,
including, without limitation, medical, dental, vision, disability, life
insurance, 401(k) plan, sick days, vacation, and holidays.  Executive’s
participation in any such plan or program shall be subject to the provisions,
rules, and regulations applicable thereto.  In addition, during the Term of this
Agreement, Executive shall be eligible to participate in all non-qualified
deferred compensation and similar compensation, bonus and stock plans offered,
sponsored or established by Company on substantially the same or a more
favorable basis as any other employee of Company.

 

4.5.                              Business Expenses.  In accordance with the
Company’s policies established from time to time, the Company will pay or
reimburse Executive for all reasonable and necessary out-of-pocket expenses
incurred by him in the performance of his duties under this Agreement, subject
to the presentment of appropriate supporting documentation.

 

4.6.                              Other Benefits.  During the Term of this
Agreement, the Company shall furnish to Executive the following benefits:

 

4.6.1.                     Automobile Allowance.  The Company shall pay
Executive $650.00 per month as an automobile allowance, less any required
withholdings for tax purposes (the “Monthly Car Allowance”).  Executive shall
procure and maintain adequate insurance coverage on the automobile he uses for
Company purposes.  Executive acknowledges that he may recognize taxable income
in connection with these payments and that these amounts will be reflected on
Executive’s W-2, if required by law.

 

2

--------------------------------------------------------------------------------


 

4.6.2.                     Cellular Telephone.  The Company shall furnish to
Executive a mobile or cellular telephone for Executive’s use and shall pay all
charges in connection therewith (except Executive shall reimburse the Company
for the charges each month that are in excess of $200 of charges in such month
that are not accounted for by Executive as charges for the purposes of the
Company).  The telephone to be furnished to Executive shall be agreed upon by
the Company and Executive from time to time.

 

5.                                       Relocation.  The Company shall also pay
to Executive a one-time $47,000.00 non-accountable expense allowance, before
taxes, to defray Employee’s reasonable costs of relocation.  In addition, the
Company will reimburse Executive for reasonable expenses (acceptable
documentation required) related to his physical move from Dublin, Ohio to a
residence within Maricopa County, Arizona.  The non-accountable expense
allowance shall be paid within three (3) business days of the Effective Date if
Executive commences employment with the Company in Goodyear, Arizona on or
before said date.  In the event Executive voluntarily leaves the Company’s
employment prior to the Executive’s completion of twelve (12) months of
employment, or Executive’s immediate family fails to move permanently to
Maricopa County, Arizona within 90 days of the Effective Date, Executive shall
repay to the Company within three (3) months the $47,000.00 non-accountable
expense allowance and repay any reimbursement made by the Company for any and
all moving expenses of Executive.  Taxes will be withheld from the
non-accountable expense allowance, excluding 6.20% Social Security taxes. 
Executive acknowledges that he may recognize taxable income in connection with
Company’s providing these relocation assistance payments.

 

6.                                       Termination.

 

6.1.                              Disability.  At the Company’s election,
Executive’s employment and this Agreement shall terminate upon Executive’s
becoming totally or permanently disabled for a period of ninety (90) days or
more in any twelve (12) month period.  For purposes of this Agreement, the term
“totally or permanently disabled” or “total or permanent disability” means
Executive’s inability on account of sickness or accident, whether or not
job-related, to engage in regularly or to perform adequately his assigned duties
under this Agreement.  A reasonable determination by the Company of the
existence of a disability shall be conclusive for all purposes hereunder.  In
making such determination of disability, the Company may utilize such advice and
consultation as the Company deems appropriate, but there is no requirement of
procedure or formality associated with the making of a determination of
disability.

 

6.2.                              Death of Executive.  Executive’s employment
and this Agreement shall terminate immediately upon the death of Executive.

 

6.3.                              Termination for Cause.  The Company may
terminate Executive’s employment and this Agreement at any time for “Cause” (as
hereinafter defined) immediately upon written notice to Executive.  As used
herein, the term “Cause” shall mean that Executive shall have in the reasonable
judgment of the Board (i) committed a criminal act or a single act of fraud,
embezzlement, breach of trust, or an act of gross misconduct, or (ii) violated
any material written Company policy or rules of the Company, unless cured by
Executive within 30 days

 

3

--------------------------------------------------------------------------------


 

following written notice thereof to Executive, or (iii) Executive’s willful and
material violation of, or noncompliance with, any securities laws or stock
exchange listing rules, including, without limitation, the Sarbanes-Oxley Act of
2002, provided that such violation or noncompliance resulted in material
economic harm to the Company, or (iv) refused to follow the reasonable written
directions given by the Board or its designee or breached any covenant or
obligation under this Agreement or other agreement with the Company, unless
cured by Executive within 30 days following written notice thereof to Executive.

 

6.4.                              Resignation.  Executive’s employment and this
Agreement shall terminate on the earlier of the date that is one (1) month
following the written submission of Executive’s resignation to the Company or
the date such resignation is accepted by the Company.

 

6.5.                              Termination Without Cause.  The Company may
terminate Executive’s employment and this Agreement without cause upon written
notice to Executive.  Termination “without cause” shall mean termination of
employment on any basis (including no reason or no cause) other than termination
of Executive’s employment hereunder pursuant to Sections 6.1, 6.2, 6.3, or 6.4.

 

6.6.                              Surrender of Records and Property.  Upon
termination of his employment with the Company, Executive shall deliver promptly
to the Company all credit cards, computer equipment, cellular telephone,
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof, that are the
property of the Company and that relate in any way to the business, strategies,
products, practices, processes, policies or techniques of the Company, and all
other property, trade secrets and confidential information of the Company,
including, but not limited to, all documents that in whole or in part contain
any trade secrets or confidential information of the Company that in any of
these cases are in his possession or under his control, and Executive shall also
remove all such information from any personal computers and other electronic
devices that he owns or controls.

 

7.                                       Compensation Upon the Termination of
Executive’s Employment.

 

7.1.                              In the event that Executive’s employment and
this Agreement are terminated pursuant to Section 6.1 (Disability), 6.3 (Cause),
or 6.4 (Resignation), then Executive shall be entitled to receive Executive’s
then current Base Salary through the date his employment is terminated, but no
other compensation of any kind or amount.

 

7.2.                              In the event Executive’s employment and this
Agreement are terminated pursuant to Section 6.2 (Death), Executive’s
beneficiary or a beneficiary designated by Executive in writing to the Company,
or in the absence of such beneficiary, Executive’s estate, shall be entitled to
receive Executive’s then current Base Salary through the end of the month in
which his death occurs, but no other compensation of any kind or amount.

 

7.3.                              Unless Section 8 applies, in the event
Executive’s employment and this Agreement are terminated by the Company pursuant
to Section 6.5 (Without Cause), the Company shall pay to Executive, as a
severance allowance, the following amounts, but no other compensation or
benefits of any kind: (a) his then current monthly Base Salary and Executive’s

 

4

--------------------------------------------------------------------------------


 

Monthly Car Allowance for the nine (9) month period following the date of
termination, paid on the Company’s regular paydays throughout that 9-month
period; (b) for Executive’s benefit, up to $10,000.00 for outplacement services
for Executive with an outplacement firm selected by Executive; (c) within thirty
(30) days after termination of Executive’s employment, any amounts payable under
any bonus plans for which Executive is eligible to participate as of the date of
the termination of his employment, after pro rating all targets, quotas, and
bonus payments as of the termination date, regardless when such bonus may be due
under the bonus plan.  Executive shall be entitled to receive these benefits and
payments only if he complies with his continuing obligations to the Company as
set forth in this Agreement.

 

7.4.                              In the event that Executive’s employment and
this Agreement are terminated pursuant to 6.4 (Resignation) within twelve (12)
months after a Change in Control (as defined in Section 8.1 below), the Company
shall pay, for Executive’s benefit, up to $10,000.00 for outplacement services
for Executive with an outplacement firm selected by Executive.

 

8.                                       Change in Control.  In the event of
both a Change in Control (as defined below) and the occurrence of Good Reason
(as defined below), the Company shall, within thirty (30) days after occurrence
of the last of these conditions, pay Executive a lump sum amount equal to the
sum of (a) 200% of Executive’s then current annual Base Salary; (b) Executive’s
Monthly Car Allowance for twelve (12) months; and (c) any amounts payable under
any bonus plans for which Executive is eligible to participate as of the date of
the Change of Control, after pro rating all targets, quotas, and bonus payments
as of the date of the Change in Control, regardless when such bonus may be due
under the bonus plan.  Executive shall be entitled to receive these benefits and
payments only if he complies with his continuing obligations to the Company as
set forth in this Agreement.

 

8.1.                              Definition of Change in Control.  As used
herein, a “Change in Control” means both: (i) a change in the composition of the
Board, as a result of which less than a majority of the incumbent directors are
directors who either (x) had been directors of the Company on the date 24 months
prior to the date of the event that may constitute a Change in Control (the
“original directors”) or (y) were elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the aggregate of the
original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved; and (ii) one of the following events has occurred:  (a) the
consummation of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if more than 30% of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation, or other reorganization is owned
by persons who were not stockholders of the Company immediately prior to such
merger, consolidation, or other reorganization; or (b) the sale, transfer, or
other disposition of all or substantially all of the Company’s assets.  A
transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

8.2.                              Definition of Good Reason.  As used herein,
“Good Reason” means any of the following:  (i) termination by the Company of
Executive’s employment and this Agreement

 

5

--------------------------------------------------------------------------------


 

without cause (as that term is defined in Section 6.5) within three (3) months
before, or within twelve (12) months after, a Change in Control; (ii) a material
reduction in Executive’s title, status, authority, or responsibility at the
Company within twelve (12) months after a Change in Control; (iii) within twelve
(12) months after a Change in Control, there is a material reduction in the
benefits that were in effect for the Executive immediately prior to the Change
in Control, and comparable reductions have not been made in the benefits of the
other members of senior management of the Company; (iv) except with Executive’s
prior written consent, relocation of Executive’s principal place of employment
to a location outside Maricopa County, Arizona within twelve (12) months
following a Change in Control; or (v) any material breach by the Company of its
material obligations under this Agreement within twelve (12) months following a
Change in Control.

 

9.                                       Release.  As a condition precedent to
the Company’s obligation to provide Executive with the amounts set forth in
Section 7.3, Section 7.4, or Section 8, Executive must first execute and deliver
to the Company a legal release, in form and substance acceptable to the Company,
in which Executive releases the Company and its affiliates, directors, officers,
employees, agents, and others affiliated with the Company from any and all
claims, including claims relating to the Executive’s employment with the
Company, the termination of Executive’s employment, if applicable, and any facts
constituting Good Reason.

 

10.                                 Ventures.  If, during the Term of this
Agreement, Executive is engaged in or associated with the planning or
implementing of any project, program, or venture involving the Company and a
third party or parties, all rights in the project, program, or venture shall
belong to the Company and shall constitute a corporate opportunity belonging
exclusively to the Company. Except as approved in writing by the Board,
Executive shall not be entitled to any interest in such project, program, or
venture or to any commission, finder’s fee, or other compensation in connection
therewith other than the Base Salary to be paid to Executive as provided in this
Agreement.

 

11.         Restrictions.

 

11.1.                        Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:

 

11.1.1.               “Trade Secrets” means information that is not generally
known about the Company or its business, including without limitation about its
products, recipes, projects, designs, developmental or experimental work,
computer programs, data bases, know-how, processes, customers, suppliers,
business plans, marketing plans and strategies, financial or personnel
information, and information obtained from third parties under confidentiality
agreements.  “Trade Secrets” also means formulas, patterns, compilations,
programs, devices, methods, techniques, or processes that derive independent
economic value, actual or potential, from not being generally known to the
public or to other persons who can obtain economic value from its disclosure or
use, and is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy.  In particular, the parties agree and acknowledge that
the following list, which is not exhaustive and is to be broadly construed,
enumerates some of the Company’s Trade Secrets, the disclosure of which would be
wrongful and would cause

 

6

--------------------------------------------------------------------------------


 

irreparable injury to the Company: (i) recipes for the Company’s specialty
potato chips and other salted snack foods; (ii) manufacturing processes for the
foregoing products; (iii) pricing information; (iv) product development,
marketing, sales, customer, and supplier information related to any Company
product or service available commercially or in any stage of development during
Executive’s employment with the Company; and (v) Company marketing and business
strategies, ideas, and concepts.  Executive acknowledges that the Company’s
Trade Secrets were and are designed and developed by the Company at great
expense and over lengthy periods of time, are secret, confidential, and unique,
and constitute the exclusive property of the Company.

 

11.1.2.               “Restricted Field” means the business of manufacturing,
developing, marketing, and/or selling specialty potato chips or other salted
snack foods.  The Company is in the business of developing, manufacturing, and
selling these products in the Business Territory.

 

11.1.3.               “Non-Competition Period” means a period of 12 months after
the termination of Executive’s employment with the Company unless a court of
competent jurisdiction determines that that Period is unenforceable under
applicable law because it is too long, in which case the Non-Competition Period
shall be for the longest of the following periods that the court determines is
reasonable under the circumstances:  11 months, 10 months, 9 months, 8 months, 7
months, or 6 months after the termination of Executive’s employment with the
Company.

 

11.1.4.               “Business Territory” means the entire United States,
unless a court of competent jurisdiction determines that that geographic scope
is unenforceable under applicable law because it is too broad, in which case the
Business Territory shall be amended by eliminating geographical areas and states
from the following list until the Business Territory is determined to be
reasonable:  Alabama, Alaska, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware, District of Columbia, Florida, Georgia, Hawaii, Idaho,
Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, Washington,
District of Columbia, West Virginia, Wisconsin, Wyoming, Maricopa County,
Arizona, Phoenix, Arizona.  The parties acknowledge and agree that if any of the
geographic areas or States listed above are required by law to be eliminated, it
would be fair and appropriate to do so in the inverse order of the volume of
revenue received in the prior twelve (12) months by the Company from such area
or State at the time of determination.

 

11.1.5.               “Non-Solicitation Period” means a period of 12 months
after the termination of Executive’s employment with the Company.

 

11.2.                        Non-Disclosure Obligations.  Executive shall not at
any time, during or after the Term of this Agreement, without the express
written consent of an officer of the Company, publish, disclose, or divulge to
any person, firm or corporation, or use directly or

 

7

--------------------------------------------------------------------------------


 

indirectly for the Executive’s own benefit or for the benefit of any person,
firm, corporation or entity other than the Company, any Trade Secrets of the
Company.

 

11.3.                        Non-Competition Obligations.  Executive
acknowledges the substantial amount of time, money, and effort that the Company
has spent and will spend in developing its products and other strategically
important information (including Trade Secrets), and agrees that during the
Non-Competition Period, Executive will not, alone or with others, directly or
indirectly, as an employee, agent, consultant, advisor, owner, manager, lender,
officer, director, employee, partner, stockholder, or otherwise, engage in any
Restricted Field activities in the Business Territory, nor have any such
relationship with any person or entity that engages in Restricted Field
activities in the Business Territory; provided, however, that nothing in this
Agreement will prohibit Executive from owning a passive investment of less than
one percent of the outstanding equity securities of any company listed on any
national securities exchange or traded actively in any national over-the-counter
market so long as Executive has no other relationship with such company in
violation of this Agreement.  The Non-Competition Period set forth in this
Section 11.3 shall be tolled during any period in which the Executive is in
breach of the restriction set forth herein.

 

11.4.                        Agreement Not to Solicit Customers.  Executive
agrees that during Executive’s employment with the Company hereunder and during
the Non-Solicitation Period, Executive will not, either directly or indirectly,
on Executive’s own behalf or in the service or on behalf of others, solicit,
divert, or appropriate, or attempt to solicit, divert, or appropriate, to any
business that engages in Restricted Field activities in the Business Territory
(i) any person or entity whose account with the Company was sold or serviced by
or under the supervision of Executive during the twelve (12) months preceding
the termination of such employment, or (ii) any person or entity whose account
with the Company has been directly solicited at least twice by the Company
within the year preceding the termination of employment (the “Customers”).  The
Non-Solicitation Period set forth in this Section 11.4 shall be tolled during
any period in which the Executive is in breach of the restriction set forth
herein.

 

11.5.                        Agreement Not to Solicit Employees.  Executive
agrees that during Executive’s employment with the Company hereunder and during
the Non-Solicitation Period, Executive will not, either directly or indirectly,
on Executive’s own behalf or in the service or on the behalf of others solicit,
divert, or hire away, or attempt to solicit, divert, or hire away any person
then employed by the Company, nor encourage anyone to leave the Company’s
employ.  The Non-Solicitation Period set forth in this Section 11.5 shall be
tolled during any period in which the Executive is in breach of the restriction
set forth herein.

 

11.6.                        Non-Disparagement.  Executive agrees that during
Executive’s employment with the Company hereunder and thereafter, he will not,
either directly or indirectly, disparage, defame, or besmirch the reputation,
character, or image of the Company or its products, services, employees,
directors, or officers.

 

11.7.                        Reasonableness.  Executive and the Company agree
that the covenants set forth in this Agreement are appropriate and reasonable
when considered in light of the nature and extent of the Company’s business. 
Executive further acknowledges and agrees that (i) the

 

8

--------------------------------------------------------------------------------


 

Company has a legitimate interest in protecting the Company’s business
activities and its current, pending, and potential Trade Secrets; (ii) the
covenants set forth herein are not oppressive to Executive and contain
reasonable limitations as to time, scope, geographical area, and activity; (iii)
the covenants do not harm in any manner whatsoever the public interest; (iv)
Executive’s chosen profession, trade, or business is in manufacturing,
developing, and marketing retail food products (the “Profession”) (v) the
Restricted Field is only a very small or limited part of the Profession, and
Executive can work in many different jobs in Executive’s Profession besides
those in the Restricted Field; (vi) the covenants set forth herein do not
completely restrain Executive from working in Executive’s Profession, and
Executive can earn a livelihood in Executive’s Profession without violating any
of the covenants set forth herein; (vii) Executive has received and will receive
substantial consideration for agreeing to such covenants, including without
limitation the consideration to be received by Executive under this Agreement;
(viii) if Executive were to work for a competing company that engages in
activities in the Restricted Field, there would be a substantial risk that
Executive would inevitably disclose Trade Secrets to that company; (ix) the
Company competes with other companies that engage in Restricted Field Activities
in the Business Territory, and if Executive were to engage in prohibited
activities in the Restricted Field within the Business Territory, it would harm
the Company; (x) the Company expends considerable resources on hiring, training,
and retaining its employees and if Executive were to engage in prohibited
activities during the Non-Solicitation Period, it would harm the Company; and
(xi) the Company expends considerable resources acquiring, servicing, and
retaining its Customers and if Executive were to engage in prohibited activities
during the Non-Solicitation Period, it would harm the Company.

 

12.                                 Other Agreements.  Executive reaffirms
Executive’s obligations set forth in the Employee Proprietary Rights Agreement
attached hereto as Exhibit B.  Executive further acknowledges and agrees that he
will comply with all other Company policies and procedures, including, without
limitation, the Company’s Insider Trading policy.

 

13.                                 Assignment.  This Agreement shall not be
assignable, in whole or in part, by either party without the written consent of
the other party, except that the Company may, without the consent of Executive,
assign its rights and obligations under this Agreement to any corporation, firm
or other business entity (i) with or into which the Company may merge or
consolidate, (ii) to which the Company may sell or transfer all or substantially
all of its assets or (iii) of which 30% or more of the equity investment and of
the voting control is owned, directly or indirectly, by, or is under common
ownership with, the Company.  Upon such assignment by the Company, the Company
shall attempt to obtain the assignees’ written agreement enforceable by
Executive to assume and perform, from and after the date of such assignment, the
terms, conditions, and provisions imposed by this Agreement upon the Company. 
After any such assignment by the Company and such written agreement by the
assignee, the Company shall be discharged from all further liability hereunder
and such assignee shall thereafter be deemed to be the Company for the purposes
of all provisions of this Agreement including this Section 13.

 

9

--------------------------------------------------------------------------------


 

14.                                 Other Provisions.

 

14.1.                        Governing Law.  This Agreement is made under and
shall be governed by and construed in accordance with the laws of the State of
Arizona without reference to conflicts of law provisions thereof.

 

14.2.                        Injunctive Relief.  Executive agrees that it would
be difficult to compensate the Company fully for damages for any violation of
the provisions of this Agreement.  Accordingly, Executive specifically agrees
that the Company shall be entitled to temporary and permanent injunctive relief
to enforce the provisions of this Agreement.  This provision with respect to
injunctive relief shall not, however, diminish the right of the Company to claim
and recover damages in addition to injunctive relief.

 

14.3.                        Prior Agreements.  This Agreement contains the
entire agreement of the parties relating to the subject matter hereof and
supersedes all prior agreements and understanding with respect to such subject
matter, and the parties hereto have made no agreements, representations, or
warranties relating to the subject matter of this Agreement which are not set
forth herein.

 

14.4.                        Withholding Taxes and Right of Offset.  The Company
may withhold from all payments and benefits under this Agreement all federal,
state, city, or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.  Executive agrees that the Company may offset
any payments owed to Executive pursuant to this Agreement or otherwise against
any amounts owed by the Executive to the Company.

 

14.5.                        Amendments.  No amendment or modification of this
Agreement shall be deemed effective unless made in writing signed by Executive
and the Company.

 

14.6.                        No Waiver.  No term or condition of this Agreement
shall be deemed to have been waived nor shall there be any estoppel to enforce
any provisions of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived, and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

14.7.                        Severability.  To the extent any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted from
this Agreement and the remainder of such provision and of this Agreement shall
be unaffected and shall continue in full force and effect.

 

14.8.                        Survivability.  Sections 7, 8, 9, 11, 12, 13, and
14 of this Agreement shall survive the termination of this Agreement and the
termination of Executive’s employment with the Company.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

 

 

 

“Company”:

Poore Brothers, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

“Executive”:

 

 

 

 

David Greenberg

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

OFFICER

INCENTIVE STOCK OPTION

AGREEMENT

 

POORE BROTHERS, INC., a Delaware corporation (the “Company”), hereby grants
effective                   , to                                to  (the
“Optionee”) an option to purchase a total of                   shares of common
stock, par value $.01 per share, of the Company (the “Common Stock”) at a price
of  $                  per share.

 

1.                                       Nature of the Option.  This option is
intended to be an “Incentive Stock Option” as defined in and subject to the
limitations of Section 422A of the Internal Revenue Code of 1986 and has been
granted under the Company’s 1995 Stock Option Plan, as amended (the “Plan”).

 

2.                                       Exercise of Option.

 

a)  This option may be exercised by delivery of written notice to the Company
stating the number of shares of Common Stock with respect to which the option is
being exercised, making such representations, warranties and agreements with
respect to such shares of Common Stock as may be required by the Company, and
accompanied by full payment of the purchase price therefor.  Payment may be made
in cash, by check, by delivery of shares of Common Stock or in such other form
or combination of forms as shall be acceptable to the Company, provided that any
loan or guaranty by the Company of the purchase price may only be made if the
Company’s Board of Directors determines that such loan or guaranty is reasonably
expected to benefit the Company.  This option shall not be exercisable as to
fewer than 500 shares of Common Stock, or the remaining shares of Common Stock
covered by this option if fewer than 500.

 

b)  This option shall vest and become exercisable on and after the following
dates:

 

 

shares

 

shares

 

shares

 

Notwithstanding the foregoing, all of the options granted to Optionee hereunder
shall immediately, and without further action of any party, vest upon a “change
of control” of Company.  When used herein, the term “change of control” shall
mean the change of hands, within any consecutive one-month period, of more than
thirty percent (30%) of the voting stock of the Company, with the concomitant
result that the new owner or owners of such stock exercise their voting rights
to “control” the identities of the members of the Board, as the term “control”
is defined, or to which reference is made, in the regulations promulgated under
the Securities Exchange Act of 1934.

 

12

--------------------------------------------------------------------------------


 

3.                                       Termination.  This option shall expire
five (5) years from the effective date above, (the “Expiration Date”) unless
earlier terminated in accordance with the provisions hereof.

 

4.                                       Early Termination.

 

a)                                      In the event that the Optionee’s
employment is terminated for cause, the option granted hereunder shall lapse to
the extent unexercised immediately upon the giving of the notice of such
termination.  Fur purposes of this paragraph, “for cause” shall mean
incompetence, gross negligence, insubordination, conviction of a felony or
willful misconduct by the Optionee as determined in good faith by the Board of
Directors of the Company, a Committee of the Board of Directors with the
authority to make such a determination or the Board of Directors of the
subsidiary of the Company at which Optionee is employed.

 

b)                                     In the event of the death of the
Optionee, the Optionee’s estate shall have the privilege of exercising the
option granted hereunder not theretofore exercised by the Optionee, to the
extent that the Optionee was entitled to exercise such rights on the date of the
Optionee’s death; but in such event, the period of time within which the
purchase or exercise may be made shall be the earlier of (i) 180 days next
succeeding the death of the Optionee or (ii) the Expiration Date.

 

c)                                      In the event of termination of
employment with the

Company or its subsidiaries by the Optionee for any reason other than for cause
or death, the Optionee shall have the right to exercise the option granted
hereunder, to the extent that the Optionee was entitled to exercise such option
on the date of such termination, during the period ending 60 days following such
termination date.

 

5.                                       Adjustment Provisions.

 

a)                                      If the Company shall at any time change
the number of issued shares of Common Stock without new consideration of the
Company (such as by stock dividend, stock split, recapitalization,
reorganization, exchange of shares, liquidation, combination or other change in
corporate structure affecting the Common Stock), the number of shares of Common
Stock covered by this option and the purchase price shall be adjusted so that
the net value of this option shall not be changed.

 

b)                                     In the case of any sale of assets,
merger, consolidation, combination or other corporate reorganization or
restructuring of the Company with or into another corporation which results in
the outstanding common stock being converted into or exchanged for different
securities, cash or other property, or any combination thereof (an
“Acquisition”), the Optionee shall have the right thereafter and during the term
of this option, to receive upon exercise thereof in whole or in part the
Acquisition Consideration (as defined below) receivable upon the Acquisition by
a holder of the number of shares of Common Stock which might have been obtained
upon exercise of this option or portion hereof, as the case may be, immediately
prior to the Acquisition.  The term “Acquisition Consideration” shall mean the

 

13

--------------------------------------------------------------------------------


 

kind and amount of securities, cash or other property or any combination thereof
receivable in respect of one share of Common Stock upon consummation of an
Acquisition.

 

6.                                       Assignment or Transfer.  This option
may not be assigned or transferred and shall be exercisable only by the Optionee
during the Optionee’s lifetime.

 

7.                                       Agreement to Serve.  The Optionee
agrees that, during the course of any employment by the Company, he/she will
devote such time, energy and skill to the service of the Company as may
reasonably be necessary to carry out his/her duties as an employee.  The
Optionee further agrees that during the course of his/her service as an employee
of the Company, he/she will devote such time, energy and skill to the service of
the Company as may reasonably be necessary to carry out his/her obligations as
an employee.  Notwithstanding the foregoing, this option is not a contract of
employment and the terms of any employment of the Optionee shall not be enlarged
or otherwise affected hereby except to the extent specifically so provided
herein.

 

8.                                       Reserved Shares.  The Company has duly
reserved for issuance a number of authorized but unissued shares adequate to
fulfill its obligations under this Agreement.  During the term of this
Agreement, the Company shall take such action as may be necessary to maintain at
all times an adequate number of shares reserved for issuance or treasury shares
to fulfill its obligations hereunder.

 

9.                                       Legends.   The certificates evidencing
shares of Common Stock purchased pursuant to this option shall bear any legends
deemed necessary by the Company.

 

10.                                 Compliance with Law.  This option shall not
be exercised, and no shares of Common Stock shall be issued in respect hereof,
unless in compliance with federal and applicable state securities laws.  The
Optionee hereby agrees to execute such documents as the Company may reasonably
request to assure the availability to the Company of an exemption from the
registration requirements of the Securities Act or any state securities or blue
sky laws.

 

11.                                 Representations of the Optionee.   As a
condition to the exercise of this option, the Optionee will deliver to the
Company such signed representations, warranties and agreements as may be
necessary, in the opinion of counsel satisfactory to the Company, for compliance
with applicable federal and state securities laws.

 

12.                                 Resale.   The Optionee’s ability to transfer
shares of Common Stock purchased pursuant to this option or securities acquired
in lieu thereof or in exchange therefor may be restricted under federal or state
securities laws.  The Optionee shall not resell or offer for resale such shares
of Common Stock or securities unless they have been registered or qualified for
resale under all applicable federal and state securities laws or an exemption
from such registration or qualification is available in the opinion of counsel
satisfactory to the Company.

 

13.                                 Notice.   All notices or other
communications desired to be given hereunder shall be in writing and shall be
deemed to have been duly given upon receipt, if personally delivered, or on the
third business day following mailing by United States first class mail, postage
prepaid, and addressed as follows:

 

14

--------------------------------------------------------------------------------


 

If to the Company:

 

Poore Brothers, Inc.

3500 S. La Cometa Drive

Goodyear, AZ 85338

Attention: Treasurer

 

If to the Optionee:

 

Name

 

Street

 

City/State/Zip

 

 

 

or to such other address as either party shall give to the other in the manner
set forth above.

 

14.                                 Withholding.   If the exercise of any rights
granted in this Agreement or the disposition of shares following exercise of
such rights results in the Optionee’s realization of income which for federal,
state or local income tax purposes is, in the opinion of the Company, subject to
withholding of tax, the Optionee will pay to the Company an amount equal to such
withholding tax (or the Company may withhold such amount from any compensation
due the Optionee) prior to delivery of certificates evidencing the shares of
Common Stock purchased.

 

15.                                 Governing Law.   This Agreement shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflicts of laws).

 

16.                                 Miscellaneous.   References herein to a date
on or as of which an expiration, termination or lapse shall occur shall be
deemed to refer to 11:59 P.M., Phoenix, Arizona time, on such date.

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Incentive
Stock Option Agreement effective on the first date mentioned above.

 

 

THE COMPANY:

THE OPTIONEE:

 

 

POORE BROTHERS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

(signature)

 

Its:

 

 

 

 

 

(print name)

 

 

15

--------------------------------------------------------------------------------


 

Exhibit B

 

Poore Brothers, Inc. Proprietary Rights Agreement

 

THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS WHICH ARE BINDING.  PLEASE READ IT
IN FULL BEFORE YOU SIGN

 

I recognize the importance of protecting the Company’s relationships and its
rights to inventions, discoveries, ideas, confidential information and other
intellectual property, and for good and valuable consideration which I have
received, including my engagement to provide services to the Company as an
independent contractor or at-will employee (in either event referred to
hereinafter as my “Relationship with the Company,”) or the continuation of my
Relationship with the Company, I agree to the following:

 

1.                                      DEFINITIONS.  For the purposes of this
Agreement:

 

(a)                                                          “Company” means
Poore Brothers, Inc., and its subsidiaries.

 

(b)                                                         “Creation” means any
invention, discovery, idea, concept, design, process, work of authorship,
development or improvement (whether or not subject to copyright or patent
protection and whether or not reduced to practice by me):  (i) relating to any
past, present or reasonably anticipated business of the Company and which is or
was created or otherwise developed during my Relationship with the Company,
(ii) which is or was created or otherwise developed while performing work for
the Company, or (iii) which is or was created or otherwise developed at any time
using equipment, supplies, facilities, information or proprietary rights or
other property of the Company.

 

(c)                                                         
“Computer Information” means all information and communications created,
received, or stored on or passed through the Company’s computer and
communications systems.  Among other things, Computer Information includes all
of my files, voice mail and e-mail.

 

(d)                                                         “Confidential
Information” means information (including information created by me) which is
not generally known about the Company or its business, including without
limitation about its products, projects, designs, developmental or experimental
work, computer programs, software, data bases, know-how, processes, formulas,
recipes, manufacturing processes, customers, suppliers, business plans,
marketing plans and strategies, finances, or personnel, and information obtained
from third parties under confidentiality agreements.

 

2.                                      OWNERSHIP OF CREATIONS

 

(a)                                                          Inventions
Retained.  I represent that all matters which I have created or otherwise
developed prior to my Relationship with the Company or my signing this
Agreement, which I wish to exclude from my obligations to the Company under this
agreement, are listed below.  If no items are listed below, I represent that
there are no such matters to be excluded.

 

16

--------------------------------------------------------------------------------


 

 

 

(b)                                                         Assignment of
Creations.  I hereby agree to hold in trust for the sole right and benefit of
the Company and assign to the Company all my right, title and interest in and to
any and all Creations created or otherwise developed, alone or in conjunction
with others.  I further agree to assign to any third party, including the United
States government, all my right, title and interest in and to any and all
Creations whenever such assignment is requested by a contract between the
Company and such third party.

 

(c)                                                          Maintenance of
Records.  I agree to keep and maintain adequate and current written records of
all Creations made by me, in the form of notes, sketches, drawings and other
notations which may be specified by the Company, which records shall be
available to and remain the sole property of the Company at all times.

 

(d)                                                         Disclosure of
Creations and Filings.  I agree to promptly disclose to the Company in writing
all Creations created or otherwise developed by me alone or in conjunction with
others, as well as any and all patent applications or copyright registrations
filed by me during and within one (1) year after termination of my Relationship
with the Company.

 

(e)                                                          Assistance.  During
and after the period of my Relationship with the Company, I agree that I will
give the Company all assistance it reasonably requires (at the Company’s
expense) to file for, maintain, protect and enforce the Company’s patents,
copyrights, trademarks, trade secrets and other rights in Creations, in any and
all countries.  To that end I will sign documents and do other acts which the
Company may determine necessary or desirable including, without limitation,
giving evidence and testimony in support of the Company’s rights hereunder.

 

(f)                                                            Intellectual
Property Rights in Works of Authorship.  I acknowledge and agree that any
intellectual property rights in Creations which are works of authorship belong
to the Company and are “works made for hire” within the definition of
section 101 of the United States Copyright Acts of 1976, Title 17, United States
Code.  The Company or any of its direct or indirect licensees shall not be
obligated to designate me as author of any design, software, firmware, related
documentation, or any other work of authorship when distributed publicly or
otherwise, nor to make any distribution.

 

3.                                      CONFIDENTIAL INFORMATION

 

(a)                                                          Ownership of
Confidential Information.  All Confidential Information which I create or
otherwise develop or which comes into my possession or that previously came into
my possession shall be and remain the exclusive property of the Company.

 

(b)                                                         No Disclosure of
Confidential Information.  Unless authorized in writing by the Company, I will
maintain all Confidential Information in confidence and, except as necessary in
conjunction with my work for the Company, will not copy or make notes of,
divulge to anyone outside the Company or use any of the Confidential Information
for my own or another’s benefit, either during or after the term of my
Relationship with the Company.  I agree that I will promptly disclose to the
Company all Confidential Information developed by me.  I will abide by any
policies and procedures adopted from time to time by the Company to facilitate
such disclosures.

 

(c)                                                          Returning the
Company Documents and Tangible Property.  Upon request of the Company and, in
any event, upon termination of my Relationship with the Company, I will promptly

 

17

--------------------------------------------------------------------------------


 

surrender and deliver to the Company (and will not keep in my possession or
deliver to anyone else) and agree not to use any Confidential Information,
records, data, notes, reports, proposals, lists, correspondence, computer code,
specifications, drawings, blueprints, sketches, flow diagrams, materials,
equipment, devices or any other documents or property (including photocopies or
other reproductions of any of the aforesaid items) of the Company.

 

(d)                                                         Confidential
Information of Third Parties.  During my Relationship with the Company I may
receive, under non-disclosure agreements agreed to by authorized representatives
of the Company, information claimed by third parties to be their confidential
information.  I agree that I will respect such agreements and will not disclose
such information to any person or organization, except as is necessary in
carrying out my work for the Company consistent with the Company’s agreement
with such third parties.  At the request of the Company and, in any event, upon
the termination of my Relationship with the Company, I will promptly surrender
to the Company any such information.

 

4.                                       NON-USE OF PROPERTY OF THIRD PARTIES.
  During my Relationship with the Company, I will not improperly use or disclose
any confidential or proprietary information or property of any third party
(including any former employer).

 

5.                                       NO PRIOR RESTRICTIONS.  I hereby
represent and warrant that I am free to enter into or continue my Relationship
with the Company and that there are no contracts or restrictive covenants
preventing full performance of my duties.

 

6.                                       LIMITATIONS ON COMPETITIVE ACTIVITIES
DURING RELATIONSHIP.  During my Relationship with the Company, I will not, alone
or with others, directly or indirectly, work on, plan, prepare for, organize or
engage in any consulting, employment or other business activity (whether or not
for compensation) that is competitive with the business in which the Company is
involved or may hereafter become involved, nor will I engage in any other
activity that conflicts with my obligations to the Company.  Prior to working
on, planning, preparing for, organizing or engaging in any consulting,
employment or other business activity outside my Relationship with the Company,
I will consult my manager or supervisor to ensure that no conflict of interest
with the Company exists.

 

7.                                       PUBLISHING.  Unless approved by the
Company in writing, I will not publish anything in the Company’s business areas
of interest during my Relationship with the Company.

 

8.                                       NO GUARANTEE OF EMPLOYMENT.  I
expressly acknowledge and agree that this is not an agreement by the Company to
employ me, or otherwise engage my services, for any period, and unless otherwise
expressly agreed in writing between me and the Company, my Relationship with the
Company may be terminated at any time, with or without cause by either myself or
the Company.  All of the terms of this Agreement shall survive any termination
of my Relationship with the Company.

 

9.                                       NO EXPECTATION OF PRIVACY.  The Company
retains the right, with or without cause or notice to me, to access or monitor
all Computer Information, including but not limited to my e-mail and voice
mail.  I agree that I have no reasonable expectation of privacy in the Computer
Information and expressly waive any right of privacy or similar right in the
Computer Information.  I agree that Computer Information is the sole and
exclusive property of the Company.  Any of my files, e-mail or other Computer
Information stored on the Company’s computer and/or communications systems shall
become the property of the Company.  I agree that I shall not install or use
encryption software on any of the Company’s computers without first obtaining
written permission from my manager or supervisor.  I agree that I shall not use
passwords or encryption keys that are unknown to my manager or supervisor.

 

18

--------------------------------------------------------------------------------


 

10.                               MISCELLANEOUS

 

(a)                                                          Severability. If
any provision of this Agreement or portion thereof is determined by a court of
competent jurisdiction to be wholly or partially unenforceable for any reason,
such provision or portion thereof shall be considered separate from the
remainder of this Agreement, which shall remain in full force and effect.

 

(b)                                                         Waiver.  The
Company’s waiver or failure to enforce any violation or provision of this
Agreement shall not constitute a waiver of its rights hereunder with respect to
any other or continuing violation or provision of this Agreement, and shall be
effective only if in writing, signed by the Company, and then only in the
specific instance and for the specific purpose given.

 

(c)                                                          Governing Law. This
agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Arizona.  I agree that suit to enforce any provision of
this Agreement or to obtain any remedy with respect hereto may be brought in
Superior Court, Maricopa County, Arizona, and for this purpose I hereby
expressly and irrevocably consent to the jurisdiction of this court.

 

(d)                                                         Successors.  This
Agreement shall be for the benefit of and be binding upon:  i) my executors,
heirs, legatees and personal representatives, and ii) the successors and assigns
of the Company.

 

(e)                                                          Entirety of
Agreement.  This Agreement supersedes all prior agreements concerning Creations,
Computer Information, Confidential Information, and the other matters referred
to herein between myself and the Company.  No amendment or modification of this
Agreement shall be deemed effective unless made in writing signed by me and the
Company.

 

19

--------------------------------------------------------------------------------


 

 

Employee or Independent Contractor:

 

 

 

 

 

 

Signature

 

 

 

 

Print Name

 

 

 

 

 

Date

 

 

 

Accepted and agreed:

 

Poore Brothers, Inc.

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------